Citation Nr: 9934802	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-20 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to March 1946.  
This appeal arises from a May 1997 rating action in which the 
RO denied an evaluation in excess of 10 percent for pes 
planus.

In July 1999, the veteran appeared before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by no 
more than moderate symptomatology; there is no showing of 
marked deformity, swelling on use, or characteristic 
callosities.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral pes planus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59 4.71(a), Diagnostic Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that pes planus was noted at 
the time the veteran entered service.  At separation, pes 
planus, symptomatic, was also noted.  When the veteran filed 
his initial application for service connected compensation 
benefits, he reported that he had had pes planus since 1940, 
and that he had broken a bone in his left foot that year.  He 
claimed that pes planus had been aggravated by walking in 
service.  Service connection was established for pes planus, 
on the basis of aggravation.  

Private outpatient treatment records dated from January 1994 
to April 1995 reveal that the veteran was seen with 
complaints of foot pain, involving the arches, numbness of 
the toes, and a sensation of cold.  There were no specific 
references to findings of pes planus.  It was noted that the 
foot pain was probably related to peripheral neuropathy.  At 
the same time, findings were suggestive of symptoms due to 
spinal stenosis.  Service connection is not in effect for 
either peripheral neuropathy or spinal stenosis.

On VA examination of the feet in June 1995, the veteran 
reported a history of injury to his feet while in service.  
He complained of increasing foot pain.  Examination showed 
complete loss of longitudinal arches, bilaterally.  There was 
no inward bowing of the Achilles tendon.  There was no 
tenderness under the heels, plantar surfaces, or under the 
metatarsal heads.  There were no excessive callosities.  The 
diagnoses was bilateral pes planus, bilateral hallux valgus, 
and metatarsus primus varus.  X-rays of the feet revealed 
minimal bilateral pes planus, no acute bony abnormality, 
minimal degenerative arthritic changes at a few sites, most 
obvious at the right 1st MP joint and minimal bilateral 
hallux valgus, slightly more obvious on the right.  Service 
connection is not in effect for bilateral hallux valgus or 
metatarsus primus varus.

VA outpatient treatment records dated from September 1996 to 
April 1997 reveal that the veteran was seen with complaints 
of foot pain.  In September 1996, the veteran complained of 
flat feet, "dancing toes," and neuropathy of the feet.  He 
stated that he needed special shoes for his foot problems.  
The veteran was referred to the podiatry clinic.  In January 
1997, the veteran was seen for follow up for extra depth 
shoes.  The assessments were high risk neuropathic foot and 
onychomycosis.  In February 1997, routine debridement of an 
elongated toe nail was performed.  In March 1997, the veteran 
was seen on several occasions for treatment of a cyst on his 
left toe.   

At a VA examination of the feet in April 1997, the veteran 
complained of severe pain throughout the day which was made 
worse by weight bearing.  He wore special orthopedic shoes 
and inserts.  On examination of the feet, there was complete 
loss of the longitudinal arches bilaterally.  The weight was 
borne directly over the calcanei, and there was no inward 
bowing of the Achilles tendon.  There were no excessive 
callosities, plantar tenderness or tenderness of any of the 
joints of the feet.  There was full, painless range of motion 
of the feet.  The diagnosis was bilateral pes planus.

The veteran was afforded a VA examination of the feet in 
February 1998.  The veteran reported pain on the inside of 
both arches of his feet and on top of his feet.  He also 
stated that his first steps in the morning produce 
excruciating pain.  He described the pain as a burning or 
freezing sensation and at other times, steady and deep.  
Examination of the veteran's arches revealed a mild, perhaps 
moderate degree of plantar tenderness with deep firm 
palpation of the medial band of the plantar fascia and the 
talonavicular joint area.  There was a moderate degree of 
mid-tarsal joint collapse and pronation of the mid-tarsal 
joint as well as the subtalar joint pronation when the 
veteran stood or walked.  His gait was completely 
apropulsive.  There was mild inward displacement of the 
Achilles tendon when the veteran stood or walked.  The 
veteran had custom-made VA orthopedic shoes with Plastizote 
insoles.  He stated that he did not feel any improvement with 
the shoes or inserts.  There was no evidence of edema, 
erythema, or calluses on the feet or legs.  The diagnoses was 
evidence of bilateral pes planus without associated 
hyperkeratosis, calluses, edema, erythema, spasm, Achilles 
tendon dysfunction, or malposition.  There was decreased 
endurance, speed and strength with gait analysis which would 
be consistent with some form of neuromotor dysfunction.  
There was evidence of bilateral lower extremity neuropathy 
with some motor as well as sensory involvement.  There was 
also evidence of chronic foot pain of unknown etiology.

At a July 1999 hearing before the undersigned Member of the 
Board at the RO, the veteran testified that he experienced 
severe tenderness and pain his feet and that he has to wear 
special orthopedic shoes.  He reported that his feet are the 
most painful in the morning, and that he does not walk 
outside of the house without a walker or wheelchair.  He 
stated that he is also diagnosed with peripheral neuropathy.

II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for bilateral pes 
planus is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Court has held that, when a veteran claims that 
a service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to a compensation has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in 
the record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In general, disability evaluations are determined by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The veteran's pes planus is specifically evaluated under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5276.  
Under the criteria of this rating code, a 10 percent 
evaluation is warranted for bilateral moderate flatfoot with 
the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
or use of the feet. A 30 percent evaluation is warranted for 
severe bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for the bilateral condition where there is pronounced 
impairment with marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5276.   

At the outset, the Board notes that it is clear that the 
veteran is suffering from severely disabling foot pain, for 
which he has used medication, special shoes, crutches and a 
wheelchair.  However, when evaluating his symptoms for the 
purpose of considering his claim for an increased rating, the 
Board can consider only those which are attributable to pes 
planus.  In other words, no symptomatology attributable to 
the veteran's non-service connected foot disorders, including 
peripheral neuropathy, spinal stenosis, bilateral hallux 
valgus and metatarsus primus varus, may be considered in 
evaluating his service-connected bilateral pes planus.  It is 
clear from review of the medical records that both private 
and VA medical care providers have attributed his ongoing 
pain to these disorders of nonservice origin.  

Moreover, the evidence of record does not establish that the 
veteran's bilateral pes planus warrants a rating in excess of 
10 percent.  VA examinations in 1995 and 1997 found no 
excessive callosities, plantar tenderness, or inward bowing 
of the Achilles tendon.  The 1998 VA examination found that 
the veteran's bilateral pes planus was not characterized by 
hyperkeratosis, calluses, edema, erythema, spasm, Achilles 
tendon dysfunction, or malposition.  Thus, the evidence of 
record does not show that the veteran's bilateral pes planus 
produces a severe foot disability.  Accordingly, the Board 
finds that a 30 percent rating for bilateral pes planus is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for the service-
connected bilateral pes planus must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral pes planus is denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 

